Citation Nr: 1743808	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include chondromalacia and arthritis, status post arthroscopy, as secondary to service-connected left knee disorder.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee and residuals of torn medial semilunar cartilage.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee and residuals of torn medial semilunar cartilage is addressed in the REMAND portion of the decision below. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated right knee disorder, to include chondromalacia and arthritis, status post arthroscopy, was caused or aggravated by his service-connected left knee disorder.


CONCLUSION OF LAW

The criteria for the establishment of service connection on a secondary basis, for a right knee disorder, to include chondromalacia and arthritis, status post arthroscopy, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right knee disorder, to include chondromalacia and arthritis, status post arthroscopy.  He contends that his right knee disorder is related to his service-connected left knee disorder.  Resolving all doubt in the Veteran's favor, his right knee disorder is determined to be linked to his service-connected left knee disorder and the claim will be granted.  38 C.F.R. 
§ 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (finding that the additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

With respect to whether a current disability exists, the Veteran underwent a VA examination in February 2012.  During that examination, he was diagnosed as having mild degenerative joint disease of the right knee.  The examination report also noted that the Veteran had Grade 3 chondromalacia of the right knee.  As such, the Board finds that there is evidence of a current disability for the purposes of secondary service connection.

With respect to whether the Veteran's right knee disorder was caused or aggravated by his service-connected left knee disorder, diagnosed as degenerative joint disease of the left knee and residuals of torn medial semilunar cartilage, the Board has reviewed and considered the pertinent medical and lay evidence of record.

In his July 2010 notice of disagreement, the Veteran stated that his service-connected left knee disorder caused him to "use/abuse" his right knee in a corrective fashion in an effort to maintain his balance and gait.

In October 2010, the Veteran presented for VA orthopedic treatment.  After evaluating the Veteran, the VA staff physician opined that the Veteran's "arthritic condition of the R[ight] knee . . . has more likely than not been aggravated as a result of the L[eft] knee arthritis, because he favors the L[eft] knee increasing the weight born by the R[ight] knee."  The physician noted that there was at least "51% causal relationship."

The Veteran also underwent a February 2012 VA examination of his right knee.  After evaluating the Veteran, the examiner opined that it was "less likely than not" that the Veteran's right knee disorder was related to his service-connected left knee disorder.  The examiner explained that orthopedic literature disputes that an injured lower limb with normal extension (which the Veteran has always had) produces an overload and therefore injury to the opposite normal limb.  The examiner also noted that "there is no overload even in such situations of compromise as when the injured limb is post-polio or amputation with prosthesis so the comment from the VA Orthopedic Department is not based on fact/published info."

In a follow-up medical opinion dated in May 2012, another VA examiner reviewed the medical evidence of record but did not provide a clear medical opinion regarding causation or aggravation of a nonservice-connected condition by a service-connected condition.  The examiner provided a brief statement regarding the unlikely aggravation by military service and then noted that "[t]here are some cases where there IS an overload and they revolve around falls from the bad limb but usually [due to] abnormal gait but NOT amount of time someone spends on one limb."  The examiner further noted, "A prosthesis wearer or polio victim often spends 90% of their time walking on ONE limb yet the incidence of DJD in those overtasked limbs is NOT [greater] than in the same age group who have 2 equally sharing limbs so the pain swelling etc that may shorten the time weight bearing on a limb will never equal that of the prosthesis wearer or polio victim so it is inconsequential to the eventual wear on the good limb."

At his July 2017 hearing before the Board, the Veteran testified about the impact of his service-connected left knee disorder on his right knee.  He reiterated his previous statements that his right knee was affected by his left knee because he continued to favor his left knee when walking.

Based on a longitudinal review of record, the Board finds that the evidence in this case is at least in equipoise as to whether the right knee disorder, to include chondromalacia and arthritis, status post arthroscopy, is secondarily related to his service-connected left knee disorder.  Because the evidence is at least in equipoise as to the "caused or aggravated by" element required for a finding of service connection on a secondary basis, the Board concludes that the criteria for service connection for a right knee disorder, to include chondromalacia and arthritis, status post arthroscopy, are approximated.


ORDER

Service connection for a right knee disorder, to include chondromalacia and arthritis, status post arthroscopy, is granted.


REMAND

The Veteran is seeking entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee and residuals of torn medial semilunar cartilage.  

Pursuant to the Board's November 2016 remand, the Veteran was afforded a Board videoconference hearing in July 2017.  During that hearing, the Veteran testified that his left knee was last evaluated in February 2012 and that his knee disorder had worsened since that time.  Specifically, the Veteran asserted, "It's definitely gotten worse.  I didn't stumble and fall before." 

As there is an indication that the Veteran's left knee disorder may have increased in severity, the Board finds it necessary to remand the claim for a contemporaneous examination to ensure that VA meets its duty to assist.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information for evaluation purposes). 

In addition to the above, the Board also notes that the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Also, as is relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id. 

 Accordingly, the case is REMANDED for the following actions:

1. Afforded the Veteran an appropriate VA examination to determine the current severity of his service-connected degenerative joint disease of the left knee and residuals of torn medial semilunar cartilage.  The electronic claims file and all pertinent medical records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must conduct full range of motion studies on the service-connected degenerative joint disease of the left knee and residuals of torn medial semilunar cartilage.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and nonweight-bearing.  The examiner must also describe any instability found on examination.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  Then, after reviewing the Veteran's complaints, testimony, and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. 

Ensure that the examiner provides all information required for rating purposes.

2.  Undertake any other development determined to be warranted.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


